Title: To George Washington from Thomas Jefferson, 21 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 21. 93.
          
          Th: Jefferson with his respects to the President incloses a letter from the Governor of
            Pensylvania in answer to one from mister Genet praying him to deliver the French sailors
            (whom he calls deserters) on board a vessel to be transported to
            New York, there to be put on board a man of war. The
            Convention having directed the proceeding to be observed in this case, and the laws
            having directed the District judge to attend to it, Th: J. has prepared an answer to the
            Governor informing him that the Federal Executive has nothing to do in it, but to leave
            the law to take it’s course.
        